The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 21, 2022

                                2022COA81

No. 21CA1411, People in Interest of C.C. — Juvenile Court —
Dependency and Neglect — Adjudicatory Jury Trial — Waiver of
Statutory Right to Jury Trial

     A division of the court of appeals considers whether a juvenile

court errs by converting an adjudicatory jury trial to a bench trial

when the parent’s counsel and guardian ad litem appear on time,

but the parent herself arrives approximately thirty minutes late.

The division concludes, as a matter of first impression in Colorado,

that under these circumstances the parent does not waive her

statutory right to a jury trial. Before converting the jury trial to a

bench trial, the juvenile court should have made further inquiries

about the parent’s whereabouts and, if satisfied that she would

appear promptly or that she had a good reason for her tardiness,

given her additional time to arrive. Because the record does not
indicate that the court made any such inquiries or

accommodations, and the error was not harmless, the division

reverses the judgment adjudicating the children dependent and

neglected and remands the case for a new trial.
COLORADO COURT OF APPEALS                                          2022COA81


Court of Appeals No. 21CA1411
City and County of Denver Juvenile Court No. 20JV779
Honorable D. Brett Woods, Judge


The People of the State of Colorado,

Appellee,

In the Interest of C.C. and R.R.E.G., Children,

and Concerning C.L.E.,

Appellant.


                      JUDGMENT REVERSED AND CASE
                       REMANDED WITH DIRECTIONS

                                 Division II
                           Opinion by JUDGE YUN
                      Grove and Rothenberg*, JJ., concur

                           Announced July 21, 2022


Kristin M. Bronson, City Attorney, Amy J. Packer, Assistant City Attorney,
Denver, Colorado, for Appellee

Debra W. Dodd, Guardian Ad Litem

Steven E. Baum, Office of Respondent Parents’ Counsel, Denver, Colorado, for
Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    C.L.E. (the mother) appeals the judgment entered by the

 juvenile court adjudicating C.C. and R.R.E.G. (the children)

 dependent and neglected after a bench trial. She maintains that

 the juvenile court erred in ruling that she waived her statutory right

 to a jury trial by arriving late to the adjudicative hearing. We agree,

 and we therefore reverse the adjudication and remand the case for a

 new trial.

                           I.    Background

¶2    The Denver Human Services Department filed a petition in

 dependency and neglect regarding the children, and the court

 appointed a guardian ad litem (GAL) for the mother. The mother

 denied the allegations in the petition and requested a jury trial at

 the adjudicatory phase of the proceedings. No other party

 demanded a jury trial.

¶3    The adjudicatory jury trial was scheduled for two days, with

 the first day set to begin at 1 p.m. The mother’s counsel and her

 GAL were present at 1 p.m., but when the mother did not appear by

 1:10 p.m., the court dismissed the jurors and converted the jury

 trial to a bench trial. The court explained that the “mother was told

 to be here at 12:45 pm,” and that “if she was later than 15 minutes,


                                    1
 she would waive her right to a jury trial as a matter of law under

 the Colorado Rules of Civil Procedure.” The court noted that it was

 1:15 p.m. and that the mother was still not there.

¶4    After releasing the jurors, the court had a discussion with the

 parties’ counsel. The mother’s counsel objected to converting the

 jury trial to a bench trial and informed the court that the mother

 was “apparently . . . somewhere in the building.” Counsel then had

 the following exchange with the court:

           [COUNSEL]: Your Honor, I did get a text from
           [the mother] after 1 o’clock saying that there
           was a problem with her Lyft . . . [and] saying
           there was some sort of detour. So I don’t know
           why she was that late, but . . . .

           THE COURT: Well, it’s now pushing 1:16, and
           she’s still not with us. And, of course, not to
           beat up on your client or anything like that,
           but we had 50 jurors here who were on time
           and had no trouble getting here, and she didn’t
           make it. So it’s not fair to the jury to keep
           them waiting . . . .

¶5    By 1:30 p.m., the mother had arrived. The mother’s GAL

 asked the court to continue the trial until the next day to give the

 mother “more time to talk to her counsel and me about how the

 trial would proceed to the Court.” The court granted the request

 and addressed the mother, stating:


                                   2
              Ma’am, I’m sorry about the jury, but — and I
              have been a judge now for about 15 years, and
              I can tell you this is the first time in all that
              time that I’ve released a jury. But you weren’t
              here, and I had 50 people from the community
              in their seats, ready to go. And the rules are
              pretty clear that if you’re not here, you waive
              your right to a jury. So that’s what happened.
              But I am bound and determined for you to
              have a fair trial, and I will listen to the
              evidence very carefully and make the decision.

¶6    The next day, the court proceeded with a bench trial, and after

 hearing the evidence, it adjudicated the children dependent and

 neglected.

                       II.    No Waiver of Jury Trial

¶7    The mother contends that the juvenile court erred by

 converting the jury trial to a bench trial. Although she was not

 present when the jury trial was scheduled to begin, she maintains

 that, because her counsel and GAL were present and on time and

 she arrived shortly after the court converted the jury trial to a

 bench trial, she did not waive her statutory right to a jury. We

 agree.

                         A.    Standard of Review

¶8    We review questions of statutory interpretation de novo.

 People in Interest of L.M., 2018 CO 34, ¶ 13. Thus, in interpreting a


                                      3
  provision of the Children’s Code, “we look to the entire statutory

  scheme in order to give consistent, harmonious, and sensible effect

  to all of its parts, and we apply words and phrases in accordance

  with their plain and ordinary meanings.” UMB Bank, N.A. v.

  Landmark Towers Ass’n, 2017 CO 107, ¶ 22. Ultimately, our goal

  is “to effectuate the legislature’s intent.” Blooming Terrace No. 1,

  LLC v. KH Blake St., LLC, 2019 CO 58, ¶ 11.

                              B.    Analysis

¶9     Parents have a fundamental liberty interest in the care,

  custody, and control of their children, Troxel v. Granville, 530 U.S.

  57, 66 (2000), and “due process requires the state to provide

  fundamentally fair procedures in a dependency and neglect

  proceeding,” People in Interest of J.A.S., 160 P.3d 257, 262 (Colo.

  App. 2007). “At a minimum, a parent must be given adequate

  notice of the proceeding and an opportunity to protect his or her

  rights.” Id.

¶ 10   Nevertheless,

             [t]he Seventh Amendment to the United States
             Constitution does not guarantee a right to jury
             trial in such cases, because it preserves the
             right only in common law actions, and is not
             applicable to the states. However, some states


                                     4
            have nonetheless granted a right to jury trial,
            under either their state constitution or
            pursuant to a statutory provision.

  James L. Buchwalter, Annotation, Right to Jury Trial in Child

  Neglect, Child Abuse, or Termination of Parental Rights Proceedings,

  102 A.L.R. 5th 227 (2002).

¶ 11   In Colorado, because “[d]ependency and neglect proceedings

  are civil in nature,” People v. Johnson, 2017 COA 11, ¶ 32 (citation

  omitted), the Colorado Constitution does not guarantee the right to

  jury trials in these cases. But the General Assembly has granted

  parents a statutory right to demand a jury trial at the adjudicatory

  hearing phase of dependency and neglect cases. See § 19-3-202(2),

  C.R.S. 2021 (providing, as relevant here, that “any respondent . . .

  may demand a trial by jury of six persons at the adjudicatory

  hearing under section 19-3-505 or the court, on its own motion,

  may order such a jury to try any case at the adjudicatory hearing

  under section 19-3-505”); see also Wright v. Woller, 976 P.2d 902,

  902-03 (Colo. App. 1999) (observing that the right to a jury trial in

  certain civil cases has “been an essential part of Colorado’s justice

  system almost from its inception” (quoting Whaley v. Keystone Life

  Ins. Co., 811 P.2d 404, 404-05 (Colo. App. 1989))).


                                     5
¶ 12   “Generally, the Colorado Rules of Civil Procedure apply to

  those juvenile matters that are not governed by the Colorado Rules

  of Juvenile Procedure or the Children’s Code.” People in Interest of

  K.J.B., 2014 COA 168, ¶ 9. C.R.C.P. 39(a)(3) provides, as relevant

  here, that “[t]he trial shall be by jury of all issues so demanded

  unless . . . all parties demanding trial by jury fail to appear at trial.”

  A waiver of the statutory right to a jury trial “may be either express

  or implied,” but it must be voluntary. People in Interest of N.G.,

  2012 COA 131, ¶ 51; see also K.J.B., ¶ 29.

¶ 13   We are unaware of any published Colorado appellate decisions

  that have addressed whether a parent waives the right to a jury trial

  at an adjudicatory hearing in a dependency and neglect case when

  her counsel appears on time for trial, but the parent is late.

  However, other jurisdictions have offered guidance.

¶ 14   For example, Oklahoma courts have held that when a parent

  has properly asserted the right to a jury trial in a dependency and

  neglect case, the parent’s failure to appear or failure to appear on

  time does not constitute a waiver if the absent parent is represented

  by counsel and counsel appears for trial. In re H.M.W., 2013 OK

  44, ¶¶ 8-14; In re State ex rel. K.W., 2006 OK CIV APP 40, ¶¶ 8-11.


                                      6
  Although Oklahoma’s constitution — unlike Colorado’s —

  guarantees jury trials in dependency and neglect cases, K.W. is

  nonetheless instructive.

¶ 15   In that case, the state filed a petition seeking to terminate the

  mother’s parental rights, and the mother demanded a jury trial.

  K.W., ¶ 3. On the day of trial, the mother’s counsel appeared, but

  the mother did not. Id. at ¶ 4. As a result, the trial court

  conducted the hearing in chambers without a jury. Id. at ¶ 5. After

  the state presented its evidence, the court terminated the mother’s

  parental rights, but within minutes of the court’s ruling, the mother

  arrived. Id. at ¶ 6. When the mother offered no explanation for her

  late arrival, the trial court informed the mother of its decision and

  her right to appeal. Id.

¶ 16   On appeal, the mother argued that her late arrival did not

  constitute a waiver of her right to a jury trial. Id. at ¶ 7. The

  Oklahoma Court of Civil Appeals agreed. It explained that the

  mother had asserted her right to a trial by jury early in the

  proceedings and that the record did not reflect a voluntary waiver of

  the jury demand. Id. at ¶ 10. The court thus held that the

  mother’s “appearance for trial some twenty minutes late does not


                                     7
  constitute a waiver of her right to trial by jury, particularly where,

  as here, her appointed counsel appeared for trial.” Id.

¶ 17   Similarly, here, though the juvenile court had told the mother

  to arrive at 12:45 p.m. and warned her that she would waive her

  right to a jury trial if she was not there by 1 p.m., the right to a jury

  trial “may be lost only for the reasons listed in C.R.C.P. 39(a).”

  Wright, 976 P.2d at 903. The mother’s counsel and GAL were

  present when the trial was scheduled to start, and before

  dismissing the jurors, the court did not even ask the mother’s

  counsel or GAL why the mother was running late or whether they

  wanted to proceed in her absence. Instead, the court waited a mere

  ten minutes after the scheduled start time and then released the

  jurors.

¶ 18   Under these circumstances, we conclude that the mother’s

  failure to appear for trial on time did not constitute a waiver —

  either express or implied — of her statutory right to a jury trial. In

  reaching this conclusion, we do not suggest that a parent can never

  waive her right to a jury trial by being late. However, before a court

  determines whether a waiver has occurred, it should inquire further

  about the parent’s whereabouts and the circumstances concerning


                                      8
  her absence before converting a jury trial to a bench trial.

  Especially when the mother’s counsel and GAL were there on time

  and ready to proceed, the court should have inquired about the

  mother’s whereabouts and, if satisfied that she would appear

  promptly or that she had a good reason for her tardiness, should

  have given her additional time to arrive before releasing the jurors.

  The court failed to make such inquiries or accommodations, and

  while its concern about inconveniencing the jurors was

  understandable, it was an insufficient reason to overcome the

  mother’s statutory right to a jury trial.

¶ 19   We therefore conclude the court erred in dismissing the jury

  and proceeding with a bench trial.

¶ 20   We also conclude that reversal is required. Under C.A.R.

  35(c), “[t]he appellate court may disregard any error or defect not

  affecting the substantial rights of the parties.” See also C.R.C.P. 61

  (“The court at every stage of the proceeding must disregard any

  error or defect in the proceeding which does not affect the

  substantial rights of the parties.”). “An error affects a substantial

  right only if ‘it can be said with fair assurance that the error

  substantially influenced the outcome of the case or impaired the


                                     9
  basic fairness of the trial itself.’” Bly v. Story, 241 P.3d 529, 535

  (Colo. 2010) (quoting Banek v. Thomas, 733 P.2d 1171, 1178 (Colo.

  1986)).

¶ 21   We agree with the division in People in Interest of M.H-K., 2018

  COA 178, ¶ 15, that a parent’s statutory right to a jury trial at the

  adjudicatory stage is a “substantial right” under C.R.C.P. 61. See

  People in Interest of Hoylman, 865 P.2d 918, 921 (Colo. App. 1993)

  (“[T]he court’s failure to provide respondent his statutory right to a

  jury hearing on his short-term certification invalidated its resulting

  order.”); see also Watkins v. People, 140 Colo. 228, 231, 344 P.2d

  682, 684 (1959) (failure of the court to provide time for the

  respondent to exercise a statutory right to a jury trial invalidated

  the commitment order). Because the mother was denied her right

  to have a jury rather than a judge decide her case, the juvenile

  court’s ruling cannot be viewed as harmless.

                             III.   Conclusion

¶ 22   We reverse the judgment and remand the case to the juvenile

  court for a new adjudicatory trial by jury.

       JUDGE GROVE and JUDGE ROTHENBERG concur.




                                     10